IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                No. 02-40909
                              Summary Calendar



GEORGE ALLEN DAY,

              Petitioner-Appellant,

                                     versus

ERNEST CHANDLER, Warden,

              Respondent-Appellee.



              Appeal from the United States District Court
                    for the Eastern District of Texas
                           USDC No. 1:02-CV-315

                               January 6, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      George Allen Day, federal prisoner # 19407-077, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition, in which

he   argued    that   an   illegal   1989   conviction   for   issuing   false

cashier’s checks resulted in an improper denial of parole, as

repetitious.       Day is correct that the petition in this case

challenges a different 1989 conviction than the one he attacks in

Cause No. 1:02-CV-266.       However, Day is not entitled to relief.       To

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the extent     that   Day   is   challenging   the   1989   cashier’s   check

conviction rather than the denial of parole, he is not “in custody”

for the purposes of obtaining habeas relief.1           To the extent that

Day’s argument can be construed as a challenge to the parole

proceedings, the complaint in Cause No. 1:02-CV-266 constituted a

previous challenge to those proceedings; at the time it was filed

Day was aware of his claims regarding the 1989 cashiers’ check

conviction,    and    the   current    application    would    in   fact   be

successive.2

     AFFIRMED.




     1
         Maleng v. Cook, 490 U.S. 488, 490-91 (1989).
     2
       Felker v. Turpin, 518 U.S. 651, 662-63 (1996); In re Cain,
137 F.3d 234, 235-36 (5th Cir. 1998).

                                      2